By the Court:
The point made by the defendant, that the judgment, order of sale, and Sheriff’s deed under which the plaintiff deraigns title, are void, because it appears by the judgment that several city lots were assessed in solido, and not each separately, cannot be maintained. The precise point was decided, and we think correctly, in Mayo v. Foley, 40 Cal. 282. Nor was the Sheriff’s deed void because the purchase money was not paid until several months after the sale. There was no proof that there was any stipulation for credit *138between the Sheriff and the purchaser, or that it was not a cash sale. If the purchase money was not promptly paid, the Sheriff might have resold the property at the risk of the purchaser; but the mere fact that some delay occurred in the payment of the purchase money, which was accepted by the Sheriff, does not vitiate the sale and render the deed a nullity. (Blackwell on Tax Titles, 279; Longfellow v. Quimby, 29 Maine, 196.) The defendant also relied upon an outstanding title as a defense to the action. But this title was derived through a sale for delinquent taxes for the fiscal year of 1866, whilst the plaintiff’s title is founded on a sale for taxes for the year 1867. In such cases it is clear that the title acquired under a tax sale for taxes of a subsequent year must prevail over a title founded on a sale for the taxes of a previous year. It was incumbent on the purchaser at the sale for the taxes of 1866 to see that the taxes of 1867 were paid; and his title is unavailing, as against a title acquired through a sale for the taxes for the latter year. But the judgment for damages must be modified. The Court finds the value of the rents to have been fifteen dollars per annum, and the Sheriff’s deed to the plaintiff was made in July, 1869, about two years and a half before the trial. The damages awarded by the judgment are sixty dollars, whereas they ought to have been for thirty-seven dollars and fifty cents, or at the rate of fifteen dollars per annum for two and a half years.
Judgment affirmed, except as to the damages, and cause remanded, with an order to the Court below to modify its judgment in accordance with this opinion.